Title: To Thomas Jefferson from John Wayles Eppes, 14 July 1802
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir,
            B. Hundred July 14. 1802
          
          I left Maria yesterday. She is now in a fair way for regaining her health. She rides every day on horse back & has recovered her strength entirely. But for the dread of the measles I would carry her immediately to the Green-Springs as the cold bath would probably benefit a pain in her back from which she has frequently experienced inconvenience from the time of her miscarriage at Eppington—And indeed to that unfortunate accident I attribute her ill health for the last two years.
          We have concluded to postpone our trip to Monticello until you arrive there. You know how large a portion of our happiness depends on the safety of our child, & as in your affection we count on equal caution with our own, we can trust to you for giving us information of the earliest period at which we may join you without exposing him to the danger of the measles—He is now in a neighbourhood where that complaint has not appeared & by the aid of a healthy nurse is recovering very rapidly.
          Calculating on your setting out for Monticello on the 20th. I shall direct my next letter to that place—Accept for your health the best wishes of yours
          affectionately
          
            Jno: W: Eppes
          
        